Citation Nr: 1114306	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  04-11 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent effective July 1, 2006, for hypertension with cardiomegaly.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2006, the Veteran testified before a Veterans Law Judge, seated at the RO.  In a subsequent January 2007 decision, the Board denied the Veteran a disability rating in excess of 30 percent prior to July 1, 2006, and compensable thereafter, for his hypertension with cardiomegaly.  This decision was appealed by the Veteran to the U.S. Court of Appeals for Veterans Claims (Court), which issued a December 2008 decision reversing and vacating, in part, the Board's January 2007 decision.  Specifically, the Court determined that the Veteran had a pending appeal of the February 2006 reduction to noncompensable of his disability rating for his hypertension with cardiomegaly.  The Court also vacated the denial of a compensable rating for hypertension subsequent to July 1, 2006, and returned that issue to the Board.  These issues were then remanded in August 2009 by the Board to the RO for additional development.  

In May 2010, the Veteran testified before a second Veterans Law Judge, seated at the RO.  Thereafter, this appeal was remanded to the RO in August 2010.  It has now been returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Pursuant to the Board's August 2010 remand order, the Veteran was afforded a VA cardiovascular examination in November 2010.  In conjunction with his cardiovascular examination, the Veteran was afforded an exercise stress test in October 2010 to determine his current METS (metabolic equivalents) level.  On testing, the Veteran's maximum METS level attained was 3.5 METS; however, the examiner also described the test as a "totally unsatisfactory test; low level exercise, limited by dyspnea and dizziness.  Orthostatic hypotension not demonstrated."  Based on this finding, the RO kept the Veteran's disability rating for his service-connected cardiovascular disability at 30 percent.  

The Board observes that generally, a METS level of between 3 and 5 METS warrants a disability rating of 60 percent for hypertensive heart disease.  See 38 C.F.R. § 4.104, Diagnostic Code 7007.  The RO did not award such an increase in the present case, however, apparently finding the test results to be a reflection of the Veteran's testing effort and disqualifying these results.  Nevertheless, on review, the Board concludes the October 2010 stress test results are ambiguous, as the test report is unclear why the testing process was "totally unsatisfactory" to the examiner.  The examiner does not specify whether the Veteran's effort was suboptimal, or whether the testing process itself was flawed for some unstated reason.  Thus, further clarification is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Forward, if possible, the claims file to the VA examiner who conducted the October 2010 stress test.  Request the examiner provide clarification regarding the test results and why they were deemed "totally unsatisfactory" at that time.  The examiner is asked to specifically state whether the Veteran's effort level on stress testing was adequate for testing purposes, or whether the testing process itself was compromised.  The examiner is also asked to state whether the METS level of 3.5 found in October 2010 is an accurate reflection of the Veteran's current impairment due to his service-connected disability.  If it is not, the examiner must schedule the Veteran for a new exercise stress test or, if such a test is medically contraindicated, provided an estimated METS level for the Veteran based on the remainder of the medical evidence.  

2.  If and only if the examiner who conducted the October 2010 exercise stress test is unavailable or unable to respond, schedule the Veteran for a VA cardiovascular examination to determine the severity of his service-connected hypertension with cardiomegaly.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner should describe the current status of the Veteran's hypertension with cardiomegaly, to include a description of all functional incapacity related to the disability, and any current treatment or medication received.  All required testing, including METs testing, should be performed, except when medically contraindicated.  If testing cannot be done, the examiner should so state and then provide an estimated METs level.  If the METS testing results are unsatisfactory, the examiner should explain why they are unsatisfactory.  A full and complete rationale for all opinions, including the METs level, is required.  The examiner should specify what level of activity warrants the assignment of the estimated METs level.  The examiner is also requested to comment upon the impact of the Veteran's hypertension with cardiomegaly upon his ability to maintain gainful employment and any limitations upon such.  All opinions must be supported by complete rationale.

3.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.  

The Board offers no opinion at this time regarding the ultimate outcome of this appeal.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________			_______________________
              L. HOWELL				 BARBARA B. COPELAND
       Veterans Law Judge		      Veterans Law Judge
 Board of Veterans' Appeals		 Board of Veterans' Appeals


		
	JAMES L. MARCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

